Case 1:19-cr-00671-VSB Document 25 Filed 06/29/21 Page 1 of 1



                                           Application granted in part and denied in part. The
                                           Court is unable to schedule a change of plea hearing for
                                           the week of July 6. The change of plea hearing is
                                           adjourned to July 14, 2021 at 9:00 a.m. The
                                           adjournment is necessary to permit counsel sufficient
                                           time to review the plea agreement with the defendant.
                                           The Court finds that the ends of justice served by
                                           granting a continuance outweigh the best interests of the
                                           public and the defendant in a speedy trial. Accordingly,
                                           it is further ordered that the time between June 30, 2021
                                           and July 14, 2021 is hereby excluded under the Speedy
                                           Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest of
                                           justice.



                                                                                    6/29/2021
